{¶ 39} I respectfully dissent because I believe the majority has not applied the proper standard in its analysis of whether plaintiff's claims against defendants are time-barred by the two-year statute of limitations set forth in R.C. 2305.10. I also disagree with the majority about the validity of the administrative judge's transfers of this case below and the two subsequent nunc pro tunc entries related to those transfers.
 {¶ 40} In their motion to dismiss, defendants claimed that the statute began to run when Wernet began sexually abusing plaintiff and that she had continuous knowledge of that abuse from 1962 through 1966 when she claims the molestation stopped.
 {¶ 41} According to defendants, the last instance of abuse would have occurred in 1966. Defendants agree that since plaintiff was a minor when the abuse occurred, the period of limitations was tolled at least until she reached the age of majority. After that, defendants claim, and the majority agrees, that plaintiff would have had two years within which to file her complaint. Since plaintiff did not commence suit until November 2002, when she was 46 years old, the majority says her action against defendants is now barred.
 {¶ 42} Plaintiff argues that the statute of limitations began to run in the spring of 2002, when she first discovered defendants harmed her by not protecting her from Wernet. I agree with plaintiff that the "discovery" test applies here.
 {¶ 43} The Ohio Supreme Court declared the "discovery rule" applied to sexual abuse cases in Ault v. Jasko (1994), 70 Ohio St.3d 114,637 N.E.2d 870. In that case, plaintiff had for years repressed any memory of her childhood abuse. In the case at bar plaintiff does not claim repressed memory. Relying on Ault, the majority states that "in the absence of repressed memory, the limitations period begins to run when a plaintiff reaches 18 years of age." Majority opinion, ante, at p. 10. The majority then goes on to conclude that because this case does not involve repressed *Page 59 
memory, the limitations period expired one year after plaintiff reached 18 and her claims are barred here.
 {¶ 44} Ault, however, does not control in this case. Doe v. FirstUnited Methodist Church (1994), 68 Ohio St.3d 531, 629 N.E.2d 402, is the relevant authority. In Doe, plaintiff alleged sexual abuse by Masten, a choir director within the defendant school district and a musical director at defendant church. Plaintiff also brought "independent claims against the church and school district arising from the alleged negligence of these defendants in failing to take some action to protect [plaintiff] from Masten's conduct." Doe, at 539.
 {¶ 45} Addressing the viability of plaintiff's claims against the school district and the church, the Supreme Court of Ohio clarified the different standards:
 {¶ 46} These claims are based upon the church's and the school district's own acts or omissions and have nothing to do with any theory of derivative liability. Thus, we recognize that the facts and events which triggered the statute of limitations on appellant's claims for sexual abuse did not necessarily trigger the R.C. 2305.10 two-year period of limitations on appellant's independent negligence claims against the church and the school district.
 {¶ 47} Id. The Court, however, dismissed plaintiff's claims against the school district and the church, because plaintiff never claimed or argued that his knowledge of the sexual abuse was insufficient to apprise him of the possibility that the church or the school district had been negligent in failing to protect him from Masten. Under these circumstances, we are left to assume that the events that triggered the one-year statute of limitations for assault and battery were no different from the events that triggered the two-year statute of limitations that applies to appellant's negligence causes of action against the church and the school district. Therefore, the two-year period of limitations commenced in July 1984, and appellant's negligence claims against the church and the school district are barred by R.C. 2305.10. Id.
 {¶ 48} Unlike the plaintiff in Doe, plaintiff in the case at bar specifically alleges that before spring 2002 her knowledge about the breadth and scope of Wernet's sexual abuse of others was insufficient to put her on notice that defendants may have been negligent.
 {¶ 49} In another case in 2002, the Ohio Supreme Court explained further:
 {¶ 50} * * * discovery of an injury alone is insufficient to start the statute of limitations running if at that time there is no indication ofwrongful conduct of the defendant. Moreover, the court has been careful to note that the discovery rule must be specially tailored to the particular context to which it is to be applied. Browning v. Burt (1993),66 Ohio St.3d 544, 559, 613 N.E.2d 993.
 {¶ 51} * * * *Page 60 
 {¶ 52} This holding is consistent with the rationale underlying a statute of limitations and the discovery rule. Its underlying purpose is fairness to both sides. Once a plaintiff knows of an injury and the cause of the injury, the law gives the plaintiff a reasonable time to file suit. Yet if a plaintiff is unaware that his or her rights have beeninfringed, how can it be said that he or she slept on those rights? To deny an employee the right to file an action before he or she discovers that the injury was caused by the employer's wrongful conduct is to deny the employee the right to bring any claim at all. By applying the discovery rule as we do, we take away the advantage of employers who conceal harmful information until it is too late for their employees to use it. (Emphasis added.)
 {¶ 53} Norgard v. Brush Wellman, Inc., 95 Ohio St.3d 165,2002-Ohio-2007, 766 N.E.2d 977, at ¶ 10 and ¶ 19. The Supreme Court's analysis in Norgard clearly establishes the discovery standard that should be applied here.
 {¶ 54} In the case at bar, plaintiff filed her complaint in November 2002, after watching a television show in which she learned others had also been abused by Wernet. Plaintiff says this was the very first time she learned defendants may have known Wernet had been sexually abusing children both before 1962 and thereafter. At paragraph 8 of her complaint, plaintiff states, in part, as follows:
 {¶ 55} Prior to the spring of this year, plaintiff never knew, and never discovered that either the Church or the Diocese had any knowledge that Wernet had fondled, molested or inappropriately touched any other child prior to or during his sexual abuse of the plaintiff.
 {¶ 56} According to the majority, because plaintiff knew she was harmed by Wernet in the years between 1962 and 1966, she also knew or should have discovered any wrongdoing by defendants. This conclusion is too big a leap and goes beyond a question of law. This question is essentially for the jury.
 {¶ 57} Moreover, the conclusion the majority reaches misses the crucial distinction between when, according to plaintiff, she first learned she had been harmed by Wernet and when she first became aware her harm was a result of the allegedly wrongful conduct of the Diocese and St. Joseph Church. In other words, she says, only later did she realize that the Diocese and St. Joseph Church knew or should have known Wernet was abusing other victims before 1962 or during the time Wernet was sexually abusing plaintiff and therefore should have known to protect her and did not. The facts and events which triggered the statute of limitations on plaintiff's claims against Wernet for sexual abuse did not necessarily trigger the R.C. 2305.10 two-year period of limitations, because this claim is based on independent negligence claims against defendants. *Page 61 
 {¶ 58} Under Doe and Norgard, the period of limitations against defendants could not arise until plaintiff discovered that the Diocese and the Parish may have engaged in wrongful conduct, that is, that they had knowledge about Wernet's injurious conduct, but did nothing in order to protect her. The majority focuses on Wernet as the perpetrator, which he is under the theory of respondeat superior. Under the negligence claim, however, defendants are the alleged wrongdoers, not Wernet.
 {¶ 59} Unlike the situation in Livingston, ante, cited by the majority, the case at bar does not involve a claim against any of the defendants for respondeat superior. Plaintiff has "alleged negligence, negligent and intentional infliction of emotional distress, and breach of fiduciary duty against appellee." Id.
 {¶ 60} Even though the plaintiffs in Livingston alleged the Diocese's negligence in failing to protect plaintiffs, the court never addressed that claim. Moreover, unlike the situation in this case, the plaintiffs in Livingston never claimed to have discovered the separate harm committed by one of the defendants years later. Thus Livingston is distinguishable from the case at bar.
 {¶ 61} To apply the proper discovery rule, that is, the rule enunciated in Doe, requires deciding who allegedly committed the wrongful conduct at issue: (1) the person who directly abused the child or (2) those who she claims neglected to protect her from the abuse. Plaintiff claims defendants' negligence caused her injury. This claim, for purposes of the discovery rule and the applicable period of limitations, is separate and distinct from the injuries she suffered from Wernet. Plaintiff is not alleging defendants have derivative liability (respondeat superior) for Wernet's misconduct. Instead, plaintiff alleges that she was harmed not only by Wernet, which harm would be one cause of action,1 but also separately by defendants because of their own misfeasance in failing to warn her about Wernet or by failing to remove him from his duties in order to remove the opportunity he had to abuse plaintiff. For pleading purposes, this is a separate cause of action having less to do with what Wernet did to plaintiff between 1962 and 1966, although the abuse itself would still have to be proven in the negligence claim.
 {¶ 62} Construing the allegations of the complaint in plaintiff's favor, as we must, I conclude that her complaint survives defendants' 12(B)(6) motion, because she sufficiently alleged that the period of limitations against defendants began to run in Spring 2002, when she first became aware that defendants' negligence harmed her. Plaintiff's complaint, therefore, was timely filed, and the trial court erred in granting defendants' motion to dismiss. I would therefore sustain plaintiff's second assignment of error. *Page 62 
 {¶ 63} I also disagree with the majority's disposition of plaintiff's sole assignment of error in Case No. 825422 and her first assignment of error in Case No. 83021.3
 {¶ 64} In these two assignments of error, plaintiff argues that the administrative judge's initial transfers4 from Judge Fuerst to Judge McDonnell and then to Judge Russo are voidable. Plaintiff claims that, when Judge Russo granted defendants' motion to dismiss, she did not have jurisdiction over the case because the transfer orders were incomplete. Plaintiff also claims the court's two subsequent nunc pro tunc orders5
are equally invalid. According to plaintiff, because of these errors, Judge Russo's dismissal of her complaint is, therefore, a nullity.
 {¶ 65} Plaintiff relies on the authority of Berger v. Berger (1981),3 Ohio App.3d 125, which holds that the Common Pleas Superintendence *Page 63 
Rule6 requires the administrative judge to give a reason for the transfer on the judgment entry.
 {¶ 66} The administrative judge's broad power of docket control and case assignment in C.P. Sup. R. 3 must be read together with the assignment system prescribed by C.P. Sup. R. 4 * * *. In view of the language of those rules and earlier case interpretations, we hold that reassignment of any case must be accompanied by a journal entry executed by the administrative judge which states a justifiable reason fortransferring responsibility for the case to another judge. Absent such an entry, the judge assuming [sic] to act has no authority and his rulings are voidable on timely objection by any party." (Emphasis added.)
 {¶ 67} Id. at 130.
 {¶ 68} On February 5th, the administrative judge transferred plaintiff's case from Judge Fuerst to Judge McDonnell. The next day, the case was transferred again, this time to Judge Russo. Both entries say the transfers were "for good cause shown." Then, only days later, on February 11th, Judge Russo granted defendant's motion to dismiss plaintiff's complaint.
 {¶ 69} Because of the truncated time-frame between the court's transfers and the dismissal of plaintiff's complaint, we conclude that plaintiff did not have an opportunity to timely object to the transfers before her case was dismissed. Plaintiff did, however, timely appeal the improper nature of those transfers to this court.
 {¶ 70} This court has repeatedly held that "a justifiable reason for the transfer of a case to another judge must be stated in a written entry that leaves no doubt as to what the entry means." Mlinarcik v. WehrungParking (1993), 86 Ohio App.3d 134, 142. See also, Jurek v. Jurek (Oct. 13, 1988), Cuyahoga App. No. 54438; In the Matter of: Robbins (Oct. 3, 1985), Cuyahoga App. No. 49542; Lapp v. Lapp (May 5, 1983), Cuyahoga App. No. 45456); White v. County of Summit (2000), 138 Ohio App.3d 116. Case law from this court has interpreted the Rules as requiring the administrative judge to state a justifiable reason. The phrase the Administrative Judge used — "for good cause shown" — is merely anassertion that the reason is "justifiable." Such an assertion is not the same as stating a justifiable reason. *Page 64 
 {¶ 71} In the case at bar, the administrative judge's entry does not state a specific reason. This court in Mlinarcik, supra, found inadequate the administrative judge's entry, which stated "ASSIGNED JUDGE UNAVAILABLE." Rather than provide a justifiable reason for transferring the case to another judge, the court's entry merely stated "a conclusion and not a reason as contemplated by the rules and case decision * * *." "Therefore," the court concluded, "it fail[ed] for lack of proper reason." Id., at 143, citations omitted.
 {¶ 72} I agree with this reasoning. See also Howard v. East Ohio GasCo. (Mar. 21, 1985), Cuyahoga App. No. 48725; Dorsky v. Dorsky (Dec. 10, 1981), Cuyahoga App. No. 43587. As we said recently in Brickman  Sons,Inc., et al. v. National City Bank, Trustee, (2004) Cuyahoga App. No. 81428:
 {¶ 73} Essential to any system of justice * * * is the principle that cases be assigned among judges objectively and without preference. The Rule permits an administrative judge to change the judge assigned to a case. It is not an onerous burden for the administrative judge to state a justifiable reason. This requirement, moreover, protects the integrity of that exception. As a result, the judges affected have a chance to understand the basis for the change. More importantly, this procedure requires a "transparency" — to use a current word — to discourage preferential reassignments, as well as the appearance of preference. As Judge Markus explained in Berger, supra, at 128, "* * * restrictions on discretionary case assignments or transfers serve to inhibit real or perceived `judge shopping' and judicial favoritism." Such restrictions are a check on the system. Checks are not always economical, but they are necessary. Thus there is an important consideration behind the holding inBerger that the administrative judge be required to state a justifiable reason. To ignore this requirement is to provide a future opportunity to undermine an even more important judicial principle than judicial economy.
 {¶ 74} Apparently realizing the deficiency of his explanation, the administrative judge subsequently provided a proper explanation in its nunc pro tunc entries. Because the notice of appeal was already filed, however, and the case remanded solely for the purpose of ruling on the 60(B) motion, the lower court lacked jurisdiction to file the nunc pro tunc entries.
 {¶ 75} The majority argues, on the other hand, that "even while a case is pending on appeal, the trial court retains jurisdiction to enter nunc pro tunc orders so that the record will conform to what occurred in the trial court. State v. Hankerson (Aug.5, 1981), Hamilton App. No. C-800542." The rule authorizing specifically nunc pro tunc orders is Civ.R. 60(A), which states in pertinent part, as follows: *Page 65 
 {¶ 76} Clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time on its own initiative * * *. During pendency of an appeal such mistakes may be so corrected before the appeal is docketed in the appellate court, and thereafter while the appeal is pending may be so corrected with leave of the appellate court. (Emphasis added.)
 {¶ 77} See Weinstock v. Yeshivath Adath B'nai Israel, (May 11, 1995), Cuyahoga App. No. 67413, citing Majnaric v. Majnaric (1975),46 Ohio App.2d 157, 347 N.E.2d 552; Vavrina v. Greczanik (1974),40 Ohio App.2d 129, 318 N.E.2d 408; Civ. R. 60, and State ex rel. Henryv. Britt (1981), 67 Ohio St.2d 71, 424 N.E.2d 297.
 {¶ 78} "* * * The term "clerical mistake" does not mean that it must be made by a clerk. The phrase merely describes the type of error identified with mistakes in transcription, alteration or omission of any papers and documents which are traditionally or customarily handled or controlled by clerks but which papers or documents may be handled by others. It is a type of mistake or omission mechanical in nature which is apparent on the record and which does not involve a legal decision or judgment by an attorney * * *." (Citations omitted.) DentsplyInternatl., Inc. v. Kostas (1985), 26 Ohio App.3d 116, 118.
 {¶ 79} Further, Civ. R. 60(A) authorizes the correction of clerical mistakes only. Musca v. Village of Chagrin Falls, et al. (1981),3 Ohio App.3d 192, 444 N.E.2d 475. The majority opinion quotes a decision of this court which quoted an earlier case as follows: "A court may not by way of a nunc pro tunc entry, enter of record that which it intended or might have made but which in fact was not made." McGowan v. Giles,
ante, quoting a 1990 case of this court, which, in turn, cited an even earlier case of this court in 1987. The majority, however, ignores this long established principle. The record preceding the challenged transfer from Judge McDonnell does not indicate the reason the judge had requested the case be transferred from her. To "simply add additional information concerning what happened in the trial court," as the majority described the nunc pro tunc entries, is to enter "that which it intended or might have made but which in fact was not made." It is much more than a correction of a clerical error to add this information. Without approval of the appellate court such an addition is an abuse of the nunc pro tunc entry. The majority, therefore, has clearly contradicted this principle, which this court in at least three cases has adopted: the error or omission must be "mechanical" and "apparent on the record."
 {¶ 80} Arguably, the transfer from Judge Fuerst might be viewed as different from the second transfer. The motion requesting the judge to recuse herself laid out in the record all the factors that could have justified the transfer. Thus it *Page 66 
might be argued that the information was in the record; adding it as a reason for the transfer simply made explicit what was previously implicit as a reason. But this argument does not apply to the second transfer. The majority also acknowledges that a "clerical mistake" "does not involve a legal decision or judgment by an attorney." Dentsply Internatl., Inc. v. Kostas, ante, at 118. What the nunc pro tunc entry added was a reason in order to comply with a legal requirement. Providing the reason for a legal decision clearly involves "a legal decision or judgment by an attorney." Reviewed under the Kostas
criterion, this record contains no evidence of a clerical mistake.
 {¶ 81} The majority argues, however, that "the nunc pro tunc entries do not change the substance of the previous orders which reassigned the case from one judge to another due to recusal." Majority opinion at p. 7. Contrasting the explicit language of Sup.R. 4 with the purpose of Civ. R. 60(A), one must conclude that if the administrative judge fails to provide a "justifiable reason" for a transfer at the time the transfer is made, then that order fails to state the substantive reason why the transfer was made: it fails to state why the action was actually taken. Allowing the court to thereafter state, through a nunc pro tunc, the substantive reason for its earlier action allows an end run and undermines the purpose of Civ.R. 60(A). Brickman, supra.
 {¶ 82} The majority cites to App.R. 9(E), which it interprets to also permit the trial court in this case to enter its two nunc pro tunc entries. I do not agree with this interpretation.
 {¶ 83} There are two kinds of omissions: (1)where what occurred is omitted and (2) where nothing occurred to be reported. If the administrative judge had written out an explanation for his transfer, but the docket failed to include this statement, then this omission could be corrected pursuant to App. R. 9(E). Here, however, no reason was ever given when the case was transferred. A reason was added later during a limited remand for a specific purpose — which did not include giving a reason to transfer two cases. The second example is not an acceptable correction of the record. App.R.9(E) refers only to omissions from the record, not to legal errors in documents contained within the record. For example, in a case sent back on limited remand, a trial court may not add reasons to its original decision granting summary judgment. Such an addition would change the record.
 {¶ 84} Such later corrections would defeat the purpose for requiring reasons for transfers in the first place. To allow a correction after the appellant has filed an appeal permits administrative judges to dally and hide their reasons, although that did not happen here. Trial judges should not have to wait upon an appeal being filed to know why a case is transferred. Such transfers affect not only the two judges directly involved in the transfer. They can affect the fairness of the *Page 67 
system. Requiring reasons provides a check on that system, but that check is compromised if reasons are not required from the beginning and if there is no opportunity to scrutinize them without the extra burden of filing an appeal. The purpose of App.R.9(E) is not to give judges a second chance, just as it is not the purpose to add to the burden of appellants. If correcting clerical errors after the appeal is docketed requires leave from the appellate court under Civ.R. 60(A), it would be incongruous to allow the court under App.R. 9(E) to add to the record what was never there except perhaps in the mind of Zeus.
 {¶ 85} In support of its reading of App.R. 9(E), the majority relies on the case of State v. Hankerson, (Aug. 5, 1981), Hamilton App. No. C-800542. In Hankerson, when the trial court entered its nunc pro tunc order "finding that the goods in question exceeded $150 in value," the court explained that the change had already been stipulated to by defense counsel. The nunc pro tunc, therefore, reflected what had actually taken place earlier in the proceedings. This factual scenario is not present in this case: no such stipulation occurred here. Because the facts inHankerson are inapposite to the facts in this case, it is unpersuasive authority.
 {¶ 86} Because at least one of the transfers in this case was improper insofar as it did not include a statement explaining the court's reason for transferring the case and that explanation was not even implicitly in the record and because the lower court subsequently lost jurisdiction to correct the transfer entries, the court's dismissal was void. I would therefore sustain these assignments of error.
 {¶ 87} Finally, I disagree with the majority when it says that "because the motion to dismiss was properly granted, any error by Judge Russo in failing to rule on the Civ.R. 60(B) motion was harmless." Majority opinion at p. 13. Because the court lacked jurisdiction to grant a motion, the dismissal was void. The court's ruling on the 60(B) motion, therefore, is also void for the same reasons the dismissal is void: lack of jurisdiction. I would therefore sustain this assignment of error as well.
1 Plaintiff is not suing Wernet, who died in 1980.
2 The assignment of error reads: The two reassignments and the journal entry granting the motion to dismiss are "voidable" and "must be vacated."
3 The assignment of error reads: The administrative judge erred when he issued two nunc pro tunc journal entries in a purported attempt to "correct" the improprieties in his earlier two journal entries.
4 On February 5, 2003 the docket reads as flows:
Captioned case being originally assigned to judge nancy fuerst (322) and for good cause shown, this matter is hereby reassigned and transferred to the docket of judge nancy R. McDonnell (324) for further proceedings according to law. Book 2876 Page 0126 02/05/2003 notice issued.
The next day, February 6, 2003, there is another entry which reads:
Captioned case being originally assigned to Judge Nancy R. McDonnell (324) and for good cause shown, this matter is hereby reassigned and transferred to the docket of Judge Nancy Margaret Russo (326) for further proceedings according to law. Book 2877 Page 0170 02/06/2003 notice Issued.
5 Those entries, respectively, read as follows:
Nunc pro tunc as of and for 2/3/03; captioned case being originally assigned to judge Nancy A. Fuerst and for good cause shown, that is, her husband is a client of the defendants' law firm, this matter is hereby reassigned and transferred to the docket of Judge Nancy R. McDonnell for further proceedings according to law. (Heard by administrative Judge Richard J. McMonagle).
Nunc pro tunc as of and for 2/5/03; captioned case being originally assigned to Judge Nancy R. McDonnell and for good cause shown, that is, her youngster is a potential witness in a related matter, this matter is hereby reassigned and transferred to the docket of Judge Nancy Margaret Russo for further proceedings according to law.
(Heard by Administrative Judge Richard J. McMonagle).
6 In 1997 The Common Pleas Superintendence Rules were integrated with the Appellate Superintendence Rules in 1997 and are now called the Rules of Superintendence for the Courts of Ohio. The substance of the language concerning the powers and duties of former C.P. Sup.R. 3 remains the same. The language quoted in Berger from former C.P. Sup.R. 4 is now found in Sup.R. 36 and remains essentially unchanged from the former rule. *Page 68